Citation Nr: 1631407	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  03-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic sinus disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for defective vision of the left eye.  

3.  Entitlement to service connection for residuals of a right wrist injury.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

5.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

8.  Entitlement to service connection for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from January 2003, January 2008, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Jackson, Mississippi and   Montgomery, Alabama. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  






FINDING OF FACT

In June 2016, VA received correspondence from the Veteran's representative indicating that the Veteran died earlier the same month; the death was confirmed in a Social Security Administrative electronic record obtained in August 2016. 

 
CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2014); but see 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015); see also 79 Fed.Reg. 52977 (Sep. 5, 2014).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." Under the provisions of these regulations, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claims originated (listed on the first page of this decision).   


ORDER

The appeal is dismissed. 



____________________________________________
MICHAEL E. KILCOYNE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


